                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone:     (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                        IN THE UNITED STATES BANKRUPTCY COURT
               8
                                             NORTHERN DISTRICT OF CALIFORNIA
               9
                                                        SANTA ROSA DIVISION
              10

              11   In re:                                            Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                              Chapter 7
              13                         Debtor.                     Adv. Case No. 14-01018 CN
              14
                                                                     FIRST AMENDED ADVERSARY
              15                                                     COMPLAINT OF JASON EVERETT
                                                                     THOMPSON
              16
                   JASON EVERETT THOMPSON,
              17
                                         Plaintiff,
              18
                            v.
              19
                   DEAN GREGORY ASIMOS,                              Judge: Hon. Charles Novak
              20
                                         Defendant.
              21

              22
                            Jason Everett Thompson (“Plaintiff” or “Thompson”), plaintiff, and creditor of the
              23
                   above-named debtor, Dean Gregory Asimos (“Debtor, “Defendant” or "Defendant Asimos")
              24
                   hereby files this First Amended Complaint, and alleges as follows:
              25
                                                       JURISDICTION AND VENUE
              26
                            1.     This adversary proceeding arises from and relates to the bankruptcy case
   Kyle
   Law
              27
Corporation        originally filed pursuant to Chapter 13 of the Bankruptcy Code, and subsequently converted to
              28
                                                                      -1-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 64     Filed:   07/20/20   Entered:
                                                          ADV. CASE          07/20/20
                                                                     NO. 14-01018 CN 14:05:07    Page 1 of
                                                             11
               1   one pursuant to Chapter 7, now pending in this Court captioned In re Dean Gregory Asimos,
               2   Case No. 11-13214-AJ (the “Case”).
               3          2.      This Court has jurisdiction over this adversary proceeding pursuant to (i) 28
               4   U.S.C. § 1334, as a civil proceeding arising under the United States Bankruptcy Code or arising
               5
                   in a case commenced under the Bankruptcy Code; and (ii) 28 U.S.C. 157 as a civil proceeding
               6
                   which constitutes a core proceeding.
               7
                          3.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1409(a).
               8
                                                                  PARTIES
               9
                          4.      Plaintiff Jason Everett Thompson was, at all relevant times hereto, a resident of
              10
                   the State of California.
              11
                          5.      Defendant Dean Gregory Asimos was, at all relevant times hereto, a resident of
              12
                   the State of California.
              13
                          6.      The parties are collectively referred to herein as “the Parties.”
              14
                                                        GENERAL AVERMENTS
              15
                   I.     The Pre-Petition Events
              16
                          A.      The Failed Business Relationship and the Contra Costa Superior Court Action
              17
                          7.      Plaintiff and Defendant were parties to a business relationship from which they
              18
                   both stood to gain. The relationship would enable Plaintiff to benefit from Defendant Asimos’
              19
                   status as a licensed real estate broker by complementing his existing consulting business with
              20

              21   commission-based transactions regulated by the Department of Real Estate. Defendant Asimos

              22   would benefit from Plaintiff’s consulting business in the high-tech industry by exposure to an

              23   emerging field of high-tech commercial real estate through Plaintiff’s pre-existing business

              24   contacts and experience. Such benefits, however, were dependent on both parties fulfilling their

              25   contractual obligations.

              26          8.      The relationship soured when Defendant Asimos failed to register Plaintiff’s
   Kyle
   Law
              27   business name, Wired Real Estate Group, as a dba with the Department of Real Estate, as he
Corporation
              28   was statutorily required to do. In failing to do so, he compromised not only his own business
                                                                      -2-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64      Filed:   07/20/20   Entered:
                                                          ADV. CASE          07/20/20
                                                                     NO. 14-01018 CN 14:05:07     Page 2 of
                                                             11
               1   interests but also those of Plaintiff.
               2          9.      The damage that resulted was both foreseeable and inevitable. The refusal of one
               3   of Plaintiff’s clients to pay a large commission to an unregistered entity was the direct result of
               4   Defendant Asimos’ failure to perform his fundamental contractual duty as a licensed broker.
               5
                          10.     The dispute over the commission payment resulted in the Parties becoming joint
               6
                   plaintiffs in the action Dean Asimos dba Wired Real Estate Group v. Astound Broadband, LLC,
               7
                   et al., filed on October 23, 2009 in Contra Costa County Superior Court as Case No. C09-02957
               8
                   (hereinafter, “the Contra Costa County Action”). The Parties ultimately settled the Contra
               9
                   Costa County action and the case was dismissed on June 6, 2011. Very soon thereafter, the
              10
                   settlement funds, net of litigation costs and contingency fees, totaling in excess of $100,000
              11
                   were deposited into the Trust Account of Carr, McClellan, Ingersoll, Thompson & Horn
              12
                   Professional Law Corporation, the attorneys for the Parties (“Trust Account”).
              13
                          B.      The Chapter 13 Petition
              14
                          11.     Debtor Dean Gregory Asimos subsequently filed a voluntary petition for Chapter
              15
                   13 Bankruptcy in this Court on or about August 29, 2011 (the “Chapter 13 Petition”) and the
              16
                   Amended Chapter 13 Plan for which was confirmed by this court on March 2, 2012. Despite
              17
                   being asked specifically about all assets, contingent claims and receivables belonging to him,
              18

              19   Debtor failed to notify this Court that he had in fact entered into a Settlement Agreement on

              20   May 25, 2011 in the Contra Costa Action for an amount in excess of $100,000 to which Debtor

              21   claimed entitlement. Debtor failed to disclose to this Court that the settlement funds from the

              22   Contra Costa Action were already sitting in a trust account for the Parties and that Debtor

              23   claimed entitlement to those funds.

              24   II.    Post-Petition Events
              25          A.      The San Francisco Superior Court Action
              26          12.     Shortly thereafter, Plaintiff filed the action Thompson v. Asimos (San Francisco
   Kyle
   Law
              27   Superior Court Action No. CGC-11-514980)(hereinafter “the San Francisco Action”) against
Corporation
              28   Defendant Asimos on October 11, 2011 alleging various causes of action arising out of the
                                                                       -3-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 64      Filed:   07/20/20   Entered:
                                                           ADV. CASE          07/20/20
                                                                      NO. 14-01018 CN 14:05:07    Page 3 of
                                                              11
               1   failed business relationship between them, including Trademark Infringement, Unfair
               2   Competition (Lanham Act), Unfair Competition (Cal. Bus. & Prof. Code), Injury To Business
               3   Reputation, False Description, Breach Of Contract, and Declaratory Relief. Defendant’s
               4   bankruptcy petition was unknown to Plaintiff at the time of filing the San Francisco Action.
               5
                          13.    Rather than notify Plaintiff and the San Francisco Superior Court of the Chapter
               6
                   13 Petition in order to invoke the automatic stay, Defendant Asimos instead went on the offense
               7
                   and filed a counter-suit against Plaintiff in the San Francisco Action on November 30, 2011,
               8
                   alleging multiple claims for damages against Plaintiff, including Breach of Contract, Breach of
               9
                   Good Faith and Fair Dealing, Accounting, Fraud and Concealment, and Constructive Trust.
              10
                          14.    On February 15, 2012, in anticipation of the First Case Management Conference
              11
                   in that action, Asimos was required to fill out a case management conference form and, in
              12
                   response to question numbers 12 and 13, to list any related cases or bankruptcy proceedings.
              13
                   Asimos failed to disclose on the form that he had filed for bankruptcy, thereby leading
              14
                   Thompson to believe that he had not filed for bankruptcy. Thompson relied on this material
              15
                   misrepresentation to his detriment in proceeding against Asimos.
              16
                          15.    Subsequently, during discovery, Thompson requested the production of certain
              17

              18   bankruptcy related documents (Request For Production Nos. 48 and 49). Asimos responded

              19   without objection that any such responsive documents would be produced. When Asimos made

              20   production of the requested documents, they contained no bankruptcy related documents at all,

              21   thereby again, leading Thompson to believe that Asimos had not yet filed for bankruptcy.

              22          16.    Asimos had an affirmative obligation to notify both Thompson and the Superior

              23   Court of his already pending bankruptcy, but instead, he filed false and misleading case
              24   management statements and discovery responses. For nearly a full year in the San Francisco
              25   Action, in reliance on Debtor’s failure to disclose any bankruptcy proceedings, Thompson
              26   proceeded to litigate the San Francisco Action and defend against Debtor’s cross-claims, until
   Kyle
   Law
              27   the eve of trial and the close of discovery, when finally under oath at his deposition (less than
Corporation
              28   30 days before trial), Debtor admitted to Thompson’s attorney that he had filed for Bankruptcy.
                                                                     -4-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64     Filed:   07/20/20   Entered:
                                                         ADV. CASE          07/20/20
                                                                    NO. 14-01018 CN 14:05:07     Page 4 of
                                                            11
               1          17.     Upon learning of the bankruptcy, Thompson immediately notified the Trustee
               2   and this Court of the pending litigation between the Parties and the more than $100,000 in funds
               3   held in trust for the Parties. Per a stipulation filed with this Court and subsequent order, the
               4   Parties were granted leave from the Bankruptcy Code’s automatic stay and the San Francisco
               5
                   Action proceeded to trial.
               6
                          18.     A bench trial was then held in the San Francisco Action over the course of
               7
                   several days in October of 2012. At trial, Debtor’s counsel argued that Debtor was entitled to
               8
                   recover $100,000 against Mr. Thompson. Ultimately, judgment was entered against Defendant
               9
                   Asimos on August 23, 2013. The Court rejected each of the claims alleged by Defendant
              10
                   Asimos in his Cross-complaint and awarded Plaintiff a monetary judgment on his claims in the
              11
                   sum of amount of $450,038 (the “Business Damages Judgment”) plus additional attorney’s fees
              12
                   and costs in the amount of $181,250 (the “Contract Attorney Fee Award”) and court costs in the
              13
                   amount of $9,185.45 (the “Court Cost Award”). The Court also issued a Permanent Injunction
              14
                   against Defendant requiring him to “sign immediately any documents reasonably necessary to
              15
                   effectuate the distribution” to Plaintiff of the settlement monies in the Trust Account stemming
              16
                   from the settlement of the Contra Costa Action (the “Permanent Injunction”).
              17

              18          19.     A true and correct copy of the Business Damages Judgment is attached hereto as

              19   Exhibit A, the Order granting the Contract Attorney Fee Award is attached as Exhibit B, the

              20   Memorandum of Costs and Minute Order taxing a portion thereof is attached as Exhibit C, and

              21   the Permanent Injunction is attached as Exhibit D.

              22          B.      The Chapter 7 Conversion and Discharge

              23          20.     Defendant Asimos subsequently converted his Chapter 13 case to one under

              24   Chapter 7 on October 10, 2013.

              25          21.     This Court entered Defendant Asimos’ discharge on May 19, 2014 (the
              26   “Discharge”) and subsequently closed the main bankruptcy case on June 11, 2014. Asimos’
   Kyle
   Law
              27   chapter 7 proceeding was determined to be a “no-asset” bankruptcy.
Corporation
              28
                                                                        -5-
                                                          IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64        Filed:   07/20/20   Entered:
                                                            ADV. CASE          07/20/20
                                                                       NO. 14-01018 CN 14:05:07   Page 5 of
                                                               11
                   III.   The Post-Discharge Events
               1
                          A.     The Appeals Filed by Asimos and the Contempt Judgment Against Him
               2
                          22.    After the conversion of his bankruptcy case to one under Chapter 7, Defendant
               3
                   Asimos filed an appeal in the California Court of Appeal, First Appellate District on October
               4
                   23, 2013 (Court of Appeal Case No. A140096), whereby he appealed the Business Damages
               5
                   Judgment and the Contract Attorney Fee Award (the “First Appeal”).
               6

               7          23.    Rather than rely on the Discharge, Defendant Asimos went back on the offensive

               8   in the First Appeal. Defendant Asimos sought affirmative relief in the First Appeal and

               9   requested that the Court of Appeal enter judgment “in favor of Asimos on his breach of contract

              10   action and his action for an accounting.” Plaintiff was required to defend the First Appeal in

              11   order to avoid the potential outcome of a money judgment being entered against him by the

              12   Court of Appeal, as was being requested by Defendant Asimos.
              13          24.    Meanwhile, Defendant Asimos continued to refuse to sign the documentation
              14   needed in order to release the settlement monies from the Trust Account to Plaintiff. As a
              15   result, Plaintiff was forced to initiate contempt proceedings in the San Francisco Superior Court
              16   against Defendant Asimos in August 2015 asserting that Defendant failed to comply with the
              17   requirements of the Permanent Injunction.
              18          25.    The San Francisco Superior Court entered its judgment of contempt against
              19
                   Defendant Asimos on November 13, 2015, after multiple hearings, and subsequently ordered
              20
                   Mr. Asimos to pay reasonable attorneys’ fees in the amount of $62,785.37 to Plaintiff (the
              21
                   “Judgment of Contempt”). A true and correct copy of the Judgment of Contempt and the Order
              22
                   awarding attorneys’ fees is attached as Exhibit E.
              23
                          26.    Defendant Asimos then filed a second appeal in the California Court of Appeal,
              24
                   First Appellate District (Court of Appeal Case No. A147960) on March 2, 2016 (the “Second
              25
                   Appeal”) arising out of the same trial court action, wherein he appealed the attorney fee award
              26
                   in connection with the Judgment Of Contempt.
   Kyle
   Law
              27
Corporation               27.    On December 15, 2016, the California Court of Appeal filed its decision in the
              28
                                                                     -6-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64     Filed:   07/20/20   Entered:
                                                         ADV. CASE          07/20/20
                                                                    NO. 14-01018 CN 14:05:07    Page 6 of
                                                            11
               1   First Appeal, which, among other things, remanded the case to the trial court for a further
               2   determination on damages.
               3          28.     On February 22, 2017, the California Court of Appeal issued its remittitur in the
               4   First Appeal and the decision of the Court became final, thereby restoring the trial court’s
               5
                   jurisdiction over the matter such that it could, on remand, render a further determination on
               6
                   damages as well as hear further motions filed by the parties in connection therewith.
               7
                          29.     On June 7, 2017, the trial court entered an order awarding further attorneys’ fees
               8
                   to Plaintiff in connection with the First Appeal in the amount of $74,911.50 (the “First Appeal
               9
                   Attorney Fee Award”). The trial court also denied a counter-motion filed by Defendant Asimos
              10
                   for requested attorneys’ fees incurred in the First Appeal. A true and correct copy of the Order
              11
                   granting the First Appeal Attorney Fee Award is attached as Exhibit F.
              12
                          30.     On September 5, 2018, the California Court of Appeal filed its decision on the
              13
                   Second Appeal which affirmed the trial court’s February 24, 2016 Order. Remittitur was issued
              14
                   on November 16, 2018.
              15
                          31.     On February 1, 2019, the trial court entered an order awarding further attorneys’
              16
                   fees to Plaintiff in connection with the Second Appeal in the amount of $55,808.00 (the
              17

              18   “Second Appeal Attorney Fee Award”). A true and correct copy of the Order granting the

              19   Second Appeal Attorney Fee Award is attached hereto as Exhibit G.

              20          32.     Plaintiff has been unable to take further action in the San Francisco Superior

              21   Court to obtain a further determination on damages, as directed by the Court of Appeal in its

              22   decision on the First Appeal, in light of the lack of clarity regarding the applicability of the

              23   Discharge injunction to the Business Damages Judgment and the Contract Attorney Fee Award
              24   which were the subject of the First Appeal.
              25          33.     Plaintiff now seeks a determination of nondischargeability or a declaration of
              26   rights with respect to the scope of the Discharge with respect to certain debts of Defendant
   Kyle
   Law
              27   Asimos that have arisen since the filing Chapter 13 Petition, specifically, (1) the Contract
Corporation
              28   Attorney Fee Award, (2) the Court Cost Award, (3) the Judgment of Contempt, (4) the First
                                                                      -7-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64      Filed:   07/20/20   Entered:
                                                          ADV. CASE          07/20/20
                                                                     NO. 14-01018 CN 14:05:07      Page 7 of
                                                             11
               1   Appeal Attorney Fee Award and (5) the Second Appeal Attorney Fee Award.
               2                                  FIRST CLAIM FOR RELIEF
               3                      (For a Determination That Asimos’ Debt To Thompson
                                      Is Not Dischargeable Pursuant to 11 U.S.C. §523(a)(6))
               4
                          34.     Plaintiff incorporates by reference the allegations contained in the above
               5
                   paragraphs as though set forth fully herein.
               6
                          35.     Defendant Asimos willfully, intentionally and maliciously concealed his
               7
                   bankruptcy from Plaintiff for purposes of causing Plaintiff to incur attorneys’ fees and court
               8
                   costs in pursuit of a liability Defendant Asimos intended to have discharged in his already
               9
                   pending bankruptcy that he had concealed.
              10
                          36.     Defendant Asimos willfully, intentionally and maliciously prosecuted a cross-
              11
                   action against Plaintiff in the San Francisco Action causing Plaintiff to incur further attorneys’
              12
                   fees in defense of those claims that were not made known by Defendant to the Bankruptcy
              13
                   Trustee.
              14

              15          37.     Defendant Asimos willfully, intentionally and maliciously mediated the Parties’

              16   disputes in the San Francisco Action with no intention of resolving the disputes in order to

              17   further cause Plaintiff to incur unnecessary mediation fees.

              18          38.     Defendant Asimos willfully, intentionally and maliciously refused to authorize

              19   the release of the undisputed amount of the settlement funds from the Contra Costa County

              20   Action for purposes of forcing Plaintiff to incur significant attorneys’ fees in an effort to secure
              21   release of the undisputed 85% of those funds, including those awarded in the Judgment of
              22   Contempt, to which Defendant Asimos admitted Plaintiff was entitled, but which Defendant
              23   Asimos maliciously held hostage for purposes of causing economic harm to Plaintiff.
              24          39.     Defendant Asimos willfully, intentionally and maliciously filed and prosecuted to
              25   conclusion the First Appeal. Rather than rely on the Discharge, Defendant sought instead to
              26   obtain an affirmative money judgment in his favor, thereby forcing Plaintiff to incur further
   Kyle       27
   Law             significant attorneys’ fees defending the First Appeal.
Corporation
              28
                                                                     -8-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64     Filed:   07/20/20   Entered:
                                                         ADV. CASE          07/20/20
                                                                    NO. 14-01018 CN 14:05:07      Page 8 of
                                                            11
               1          40.     Asimos willfully, intentionally and maliciously filed and prosecuted to
               2   conclusion the Second Appeal in which he appealed the attorney fees awarded to Plaintiff in the
               3   Judgment of Contempt, thereby forcing Plaintiff to incur even further significant attorneys’ fees
               4   defending the Second Appeal.
               5
                          41.    As a result of Defendant Asimos’ willful and malicious misconduct, Plaintiff
               6
                   incurred in excess of $375,000 in legal fees and costs between the San Francisco Action, the
               7
                   First Appeal, the Contempt proceedings and the Second Appeal. The entirety of these legal fees
               8
                   were incurred post-petition and the majority of them were incurred post-discharge.
               9
                          42.    Because Defendant Asimos willfully and maliciously caused Plaintiff to incur
              10
                   fees and costs when Defendant was obligated instead to (a) release the undisputed funds to
              11
                   Thompson from the Contra Costa Action and (b) disclose his pending bankruptcy (a material
              12
                   and intentional misrepresentation), the attorneys’ fees incurred by Plaintiff and awarded against
              13
                   Defendant in the San Francisco Action are not dischargeable. Further, because Defendant
              14
                   Asimos willfully and maliciously caused Plaintiff to incur fees and costs by (a) prosecuting to
              15
                   conclusion the First Appeal, (b) failing to comply with the Permanent Injunction resulting in the
              16
                   Judgment of Contempt, and (c) prosecuting to conclusion the Second Appeal, the First Appeal
              17

              18   Attorney Fee Award, the Judgment of Contempt and the Second Appeal Attorney Fee Award

              19   are also not dischargeable.

              20          43.    Defendant Asimos’ actions were and continue to be both deliberate and

              21   malicious. Plaintiff is entitled to have the above-referenced debts determined nondischargeable

              22   pursuant to 11 U.S.C. § 523(a)(6).

              23                                  SECOND CLAIM FOR RELIEF
                                                      (Declaratory Relief)
              24
                          44.    Plaintiff incorporates by reference each of the allegations contained in the above
              25
                   paragraphs as though set forth fully herein.
              26
                          45.    Defendant’s obligations to Plaintiff arising out of Defendant’s post-petition
   Kyle
   Law
              27
Corporation        conduct were not discharged in the Case, including the Contract Attorney Fee Award, the Court
              28
                                                                     -9-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64     Filed:   07/20/20   Entered:
                                                         ADV. CASE          07/20/20
                                                                    NO. 14-01018 CN 14:05:07    Page 9 of
                                                            11
               1   Cost Award and those obligations arising from the Permanent Injunction and Defendant’s
               2   pursuit of his cross-action and both appeals against Plaintiff.
               3          46.     Plaintiff’s obtaining the Contempt Judgment, the First Appeal Attorney Fee
               4   Award and the Second Appeal Attorney Fee Award, based on the allegations made therein and
               5
                   any efforts collecting on those items, and any efforts to collect on the Contract Attorney Fee
               6
                   Award and the Court Cost Award, do not violate the discharge injunction of 11 U.S.C. § 524,
               7
                   either individually or collectively.
               8
                          47.     On information and belief, Defendant Asimos disputes the allegations contained
               9
                   in paragraphs 45 and 46 and contends that Plaintiff’s obtaining the Contempt Judgment, the
              10
                   First Appeal Attorney Fee Award and the Second Appeal Attorney Fee Award, based on the
              11
                   allegations made therein and any efforts collecting on those items, and any efforts to collect on
              12
                   the Contract Attorney Fee Award and the Court Cost Award, does violate the discharge
              13
                   injunction of 11 U.S.C. § 524.
              14
                          48.     An actual dispute has arisen and now exists by and between Plaintiff and
              15
                   Defendant Asimos as a result of the claims asserted by Plaintiff against Defendant Asimos in
              16
                   the state court proceedings.
              17

              18          49.     A judicial declaration and judgment is therefore necessary and appropriate at this

              19   time, and under the present circumstances, so that Plaintiff and Defendant Asimos may

              20   ascertain their respective rights, duties, and future obligations with respect to the Contract

              21   Attorney Fee Award, the Court Cost Award, the Judgment of Contempt, the First Appeal

              22   Attorney Fee Award and the Second Appeal Attorney Fee Award.

              23          50.      Wherefore, Plaintiff prays for judicial declaration and judgment from the Court
              24   as hereinafter set forth.
              25                                                   PRAYER
              26          WHEREFORE, Plaintiff prays for the entry of judgment against Defendant as follows:
   Kyle
   Law
              27          1.      That the Court determine that certain debts owed to Plaintiff by Defendant as a
Corporation
              28   result of Defendant's false pretenses and/or false representations and willful and omissions of
                                                                      -10-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64       Filed:   07/20/20   Entered:
                                                           ADV. CASE         07/20/20
                                                                      NO. 14-01018 CN 14:05:07   Page 10 of
                                                              11
               1   material facts upon which Plaintiff relied to its detriment, and as a result of Defendant's willful
               2   and malicious actions and resulting injury to Plaintiff, are nondischargeable by virtue of the
               3   provisions of 1l U.S.C. §§ 523(a)(6);
               4          2.      A declaration that Plaintiff’s state court Judgment of Contempt, First Appeal
               5
                   Attorney Fee Award, Second Appeal Attorney Fee Award, Contract Attorney Fee Award and
               6
                   Court Cost Award each do not seek to impose liability on Defendant Asimos for any debt
               7
                   discharged in the Case;
               8
                          3.      A declaration that further prosecution of the San Francisco Action against
               9
                   Defendant Asimos pursuant to the orders and remittitur issued by the California Court of
              10
                   Appeal in the First Appeal and Second Appeal, and the subsequent orders of the trial court in
              11
                   the San Francisco Action, including obtaining a final judgment therein and collecting on that
              12
                   judgment, does not violate the discharge injunction;
              13
                          4.      For an award of attorneys’ fees as allowable by law in an amount the Court
              14
                   determines to be reasonable;
              15
                          5.      For costs of suit herein incurred; and
              16
                          6.      For such other and further relief as this Court deems just and proper.
              17

              18
                   DATED: July 20, 2020
              19

              20                                                 KYLE LAW CORPORATION

              21

              22                                                 By /s/ Stephan E. Kyle
              23                                                 Stephan E. Kyle, Esq.
                                                                 Attorneys for Jason Everett Thompson
              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                    -11-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 64     Filed:   07/20/20   Entered:
                                                         ADV. CASE         07/20/20
                                                                    NO. 14-01018 CN 14:05:07     Page 11 of
                                                            11
